669 N.W.2d 892 (2003)
In re Petition for DISCIPLINARY ACTION AGAINST Stephen Jon RONDESTVEDT, a Minnesota Attorney, Registration No. 195431.
No. A03-1420.
Supreme Court of Minnesota.
October 9, 2003.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Stephen Jon Rondestvedt has committed professional misconduct warranting public discipline, namely, misappropriation of more than $700,000 of client funds, neglect and misrepresentations in unrelated client matters in violation of Minn. R. Prof. Conduct 1.3, 1.4, 1.5(c), 3.2, 4.1, and 8.4(b) and (c).
Respondent has waived his right to answer the petition and understands that the allegations of the petition are deemed admitted. Respondent has waived his right to a hearing under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is disbarment from the practice of law and payment of $900 in costs under Rule 24, RLPR.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Stephen Jon Rondestvedt is disbarred from the practice of law effective *893 immediately. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/ Paul H. Anderson Associate Justice